Mr. Justice Thomson dissenting: I am unable to concur in the foregoing decision. In my opinion, the plea of the statute of limitations, interposed, by the defendant, to the plaintiff’s amended declaration was a good plea, and therefore I believe the trial court erred in sustaining plaintiff’s demurrer to that plea. To set forth a good cause of action, a plaintiff must allege, not only that the defendant has been guilty of certain alleged acts of negligence, but also that such negligence caused the injuries complained of or the damages sought to be recovered. In the four counts of the original declaration, filed by the plaintiff in the case at bar, he complained of the concurrent negligence of the then defendant, railroad company, in maintaining an unsafe scaffold and of the defendant Willett Company in so negligently driving its wagon as to strike against the scaffold. He did not allege that the cause of the injuries, resulting in his intestate’s death, was the negligence of the railroad company or that of the present defendant, nor that it was the negligence of both said parties acting at the same time but independently of each other, but he alleged that the cause of such injuries complained of was a result “of the concurring negligence of all of said defendants” (including others who were parties defendant at that time). In other words, the original declaration did not allege that the cause of the injuries was the alleged negligence of the Willett Company, except as that was one element of “the concurring negligence of all of said defendants.” He alleged that the injuries complained of were the result and consequence of such “concurring negligence” of all the then parties defendant. It was neither alleged nor intimated that the negligence of the Willett Company alone was the cause of the injuries complained of. The allegations of the original declaration were in fact to the contrary. The gravamen of the charge was the concurrence of the acts of negligence of all the various defendants, the allegation being that by a combination of all the acts complained of, the injuries complained of were caused or brought about. There was neither allegation nor intimation in the original declaration that the alleged negligence of the Willett Company would have caused the injuries complained of if the scaffold had been properly constructed. The substance of the charge in that declaration was that the scaffold, on which the defendant was required to work, was defective and that the railroad company was negligent in that regard and in failing to notify the deceased of approaching danger and that this negligence on the part of that defendant, concurring with the alleged negligence of the Willett Company, with reference to the driving of the wagon, caused the injuries complained of. As was said by the court in Frank Parmelee Co. v. Wheelock, 127 Ill. App. 500, aff’d 224 Ill. 199: “It is one thing to charge negligence in both defendants and another to charge that the negli gence of one concurred with that of another in causing an accident.” In the original declaration filed in the case at bar, the plaintiff did not charge that the injuries complained of were caused by the negligence of the railroad company and the Willett Company, — it did not make out a case against each of those defendants independently of the other, but it alleged that the negligence of each defendant, operating and concurring with that of the others, was the cause of the injuries complained of. The plaintiff could not have recovered under that declaration by proving merely the negligence alleged against the Willett Company. Before he could have recovered under the allegations he made in that declaration, he world have to prove the negligence alleged against all the defendants. Cleveland, C., C. & St. L. Ry. Co. v. Eggmann, 71 Ill. App. 42; St. Louis, B. & Suburban Co. v. Hopkins, 100 Ill. App. 567. The court held the converse of this rule in Frank Parmelee Co. v. Wheelock, 127 Ill. App. 500, where, if. was pointed out, that “a complete case was stated in the declaration against each defendant.” It is not pretended that in the ease at bar a complete case was stated in the original declaration against the Willett Company, and it must be conceded that a verdict against that defendant alone, on that declaration, conld not have been sustained. It was doubtless a realization of that very fact which led the plaintiff to file his amended declaration, wherein, for the first time, he stated a complete case against the Willett Company. The plaintiff might have sustained his case, as declared on in the original declaration, by showing that the Willett Company was guilty of negligence and that while such negligence was not sufficient of itself to cause the injuries complained of and while it did not so cause those injuries, the railroad company and the other parties then defendant were also guilty of negligence and their negligence combining and concurring with the negligence of the Willett Company, caused' the injuries. Obviously such proof could not sustain the amended declaration which alleged that the negligence of the Willett Company alone caused the injuries. And it is equally obvious that such proof as would sustain the amended declaration could not sustain the original declaration. Such tests have frequently been applied in order to determine whether an amended declaration states a cause of action different from and other than that • set forth in an original declaration. Wabash R. Co. v. Barrett, 117 Ill. App. 315; Chicago Terminal Transfer R. Co. v. Young, 118 Ill. App. 226. In my opinion the case of Pierson v. Lyon & Healy, 243 Ill. 370, cited by the defendant, is clearly not in point. In that case the declaration charged Lyon & Healy with certain negligent acts and it also charged the City of Chicago with other negligent acts, and it charged that the injuries there complained of were caused by the negligent driving of the Lyon & Healy truck “and” as a result of the existence of a hole in the pavement due to the negligence of the city. It was contended that the declaration charged that the cause of the plaintiff’s injury “was the combined and concurrent negligence of” both defendants. The court expressly held that it did not and said that the rule invoked was not applicable to the declaration there involved. It was pointed out that while the declaration did charge negligence against both defendants, it made out a complete case against each of them independently of the other and did not charge concurrent negligence nor allege that the injuries complained of were caused by a combination of the various acts of negligence charged against both defendants. The Supreme Court, in their opinion in that case, did use the sentence referred to and adopted in the foregoing majority opinion, reading: “It is not alleged in the declaration that appellant and the City of Chicago were, at the time of appellee’s injury, jointly engaged in the performance of any act which caused the injury.” But surely that does not mean that before it can he said that a declaration charges joint or concurrent negligence in several defendants, it must allege that they were jointly engaged in the performance of some act which caused the injury. It seems to me to be very clear that a declaration may allege that some act of omission (let us say) in one defendant was negligent and that an act of commission in another defendant was also negligent and that,, as a result of both of them, acting together and concurrently, certain injuries were caused. Such a declaration would allege a good cause of action (assuming it to contain the other necessary allegations as to due care, and so on) against both defendants referred to but not against each of them, without the other. And yet it does not allege that both defendants were jointly engaged in the performance of any single act causing the injury. In my opinion the declaration just referred to as an illustration is the declaration involved in the case at bar, and the declaration involved in the Lyon & Healy case was entirely different. In the case of Postal Tel.-Cable Co. v. Likes, 225 Ill. 249, cited in the Lyon & Healy case, it clearly appears from the language of the opinion, on page 264, that the declaration there involved contained complete allegations of negligence against the single defendant there found guilty, in separate counts and in addition to and quite apart from those charging that the injuries were caused by “the joint and concert negligence of both defendants.” Such is not the situation presented by the declaration involved here, and, therefore, that case also does not apply. The case of Linguist v. Hodges, 248 Ill. 491, is another case which has come to our attention as being one which expresses the contention of the plaintiff in the case at bar. In my opinion that case also may clearly be distinguished from the case at bar. That was a tort action against several defendants, charging joint liability and charging the defendants with jointly injuring the plaintiff, and the court held that although all of the defendants but one were dismissed out of the case, the plaintiff might recover against the remaining defendant alone. The court there said in the course of its opinion: “If those averments of the declaration be eliminated from each of the counts which refer to those defendants who were dismissed out of the case, by disregarding such averments as surplusage, there clearly remains sufficient in each of the counts of the declaration to state a good cause of action” against that defendant alone against whom the judgment was recovered. That is not at all the situation presented in the case at bar, where there would not have been sufficient remaining to make out a case against the Willett Company, if all the averments of the declaration, referring to the railroad company and the other defendants, had been eliminated from the original declaration as surplus-age. The case last referred to cites, among others, Pierson v. Lyon & Healy, supra; Postal Tel.-Cable Co. v. Likes, supra, to both of which reference has already been made, and also the case of Lasher v. Littell, 202 Ill. 551. The latter case also, in my opinion, may be distinguished from the case at bar, for that was a case in which the declaration charged that a defendant had conspired with certain other defendants to prosecute the plaintiff maliciously. All the defendants but one were dismissed out of the case, and the court upheld a judgment against the remaining defendant, the court pointing out that in all cases involving a charge of conspiracy the gist of the action was not the conspiracy but the damage caused by the wrongful acts of the defendants, and that, as a matter of pleading, the charge of conspiracy was mere surplusage. The substance of that decision was to the effect that notwithstanding the charge of conspiracy and the dismissal of all the defendants but one, the plaintiff might proceed to trial under the original declaration, as against the remaining defendant, and recover a judgment based on such acts as he might prove had been committed by the remaining defendant. Another case relied upon by the plaintiff, and referred to in the majority opinion, is Hopkins v. St. Louis, B. & S. Ry. Co., 112 Ill. App. 364. That case had previously been before the Appellate Court and the first decision appears in 100 Ill. App. 567. The case was originally brought against two defendants. In the second opinion, the court in referring to the case when first presented to the Appellate Court said: “As the case then stood, the declaration was against the present appellee and another corporation, charging joint and concurrent negligence. The form in which the negligence was charged made proof of concurrence necessary to a recovery against either, and such proof not having been made, the ‘judgment of the trial court was reversed and the cause remanded, for that and other errors discussed in the opinion.” When the case went back for another trial, an amended declaration was filed against the defendant corporation, which had been found guilty on the first trial. It was then contended, as it is in the case at bar, that the amended declaration stated a new cause of action, and a plea of the statute of limitations was filed, to which the plaintiff demurred. The trial court overruled the demurrer and the plaintiff electing to stand by it, judgment was rendered against him. On appeal to this court it was held, in 112 111. App. 364, that the amended declaration did not state a new cause of action, and the judgment of the trial court was again reversed and the cause was again remanded. The defendant in the case at bar attempts to distinguish that case from the one now before us by pointing out that in the opinion filed in connection with the second decision of the case cited, the court referred to the fact that the amended declaration there involved amended the allegation contained in the original declaration as to the joint and concurrent negligence of the two defendants, but added that the allegation thus amended was “wholly immaterial when omitted, and would have been wholly immaterial in the former case (that is in the original declaration) if it had not been made material by being alleged, and by the form and connection in which it was there alleged.” Counsel for the defendant in the case at bar then point out that if the allegation as to jointure and concurrence had been omitted from the original declaration involved here, there would have been no allegation of causation remaining, and adds that apparently in the Hophins case, in addition to the allegation of jointure and concurrence, there was an allegation that one defendant alone caused the injuries. I am of the opinion that the HopJcms case may not be thus distinguished from the case at bar. It is true that in that case, as counsel for the defendant in the case at bar point out, and as is clear from an examination of the opinion filed upon the occasion of the first decision of the case, in 100 Ill. App. 567, the original declaration there involved did set up a complete case against one of the defendants and that case might he distinguished from the case at bar, if the defendant against whom a complete case was set up in the original declaration there involved had been the defendant who remained in the case and against whom the amended declaration was filed in that case. But it appears from an examination of the. opinion in the Hopkins case that while the declaration there involved did set up a complete cause against one of the defendants, it was that one who was found not guilty on the first trial of the case. It further appears that in the original declaration involved in that case, after setting up a complete case against the defendant who was found not guilty, the declaration continued with a charge that the other defendant (the one which was found guilty) was guilty of negligence which “contributed to and concurred with the negligence of the other defendant” in causing the plaintiff’s injury. Thus it will be seen that the only negligence charged in the original declaration in that case, against the defendant found guilty, was contributing and concurring negligence, while the defendant against whom a complete case was set up was found not guilty and eliminated from the case. On the first appeal it was held that, as to the defendant found guilty, the declaration charged joint and concurrent negligence and that while it was usually true that actions against tort-feasors may be either joint or several, and that there may be recovery against one or more and a failure to recover against others in the same suit, still that does not relieve the plaintiff from proving joint and concurrent negligence, if he sets that up in his declaration, as he did in that case, and the court further held that such joint and concurrent negligence had not been proven, inasmuch as one of the defendants had been found not guilty, and yet the court, in the second decision of the case, sustained an amended declaration against the defendant alone who had been found guilty in the first trial and had been charged in the original declaration only with contributing and concurring negligence. It seems to me, therefore, that the decision in that case, appearing in 112 Ill. App. 364, supports the plaintiff’s contention here and is in conformity with the foregoing majority opinion. It seems to me that the unsoundness of the reasoning adopted in the majority opinion and set forth in the Hopkins case, which the majority opinion follows, is apparent in what the court says in the Hopkins case itself in the second decision. If, in fact, the amended declaration filed in that case did not state a new cause of action, it is difficult to see why a judgment recovered against the only defendant named in the amended declaration should not be permitted to stand, although based on the original declaration, the theory of the court being that the amended declaration was merely a restatement of the same cause of action set up in the original declaration. But, while I am of the opinion that the Hopkins case may not be distinguished from the case at bar, I am not able to follow the reasoning of the court, laid down in the second decision of that case. In other words, where a declaration sets up a complete cause of action in tort against A and then proceeds to allege that B was also guilty of negligence which contributed to and concurred with the negligence of A, that an amended declaration, filed after the period of the statute of limitations has run, eliminating A and alleging that the injuries complained of were caused solely by the negligence of B, sets up a new cause of action and is subject to a plea of the statute of limitations. It must be remembered that the case at bar does not present merely an original declaration, setting up joint liability, followed by an amended declaration against one of the original defendants only, as against' whom the original declaration set up a g’ood cause of action apart from the other defendants. The case at bar is a very different case from that. As stated before, the original declaration involved here did not state and did not purport to state a cause of action against the Willett Company alone, and allege merely that the Willett Company, by reasons of the premises, was jointly liable with the other defendants; but it set up that the railroad company was guilty of negligence, which was specified, and that the Willett Company was guilty of negligence, which was specified, and that the two, acting together and concurrently, were the cause of the injuries complained of. For the reasons I have stated, I am of the opinion that the amended declaration, charging negligence against the Willett Company alone and stating that it, in and by itself, was the cause of the injury complained of, sets up a different cause of action from that which was set forth in the original declaration, and, therefore, that it was subject to the demurrer filed against it by the defendant.